18-1816
     Ayala Vasquez v. Barr
                                                                                   BIA
                                                                            Connelly, IJ
                                                                           A209 836 920
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of November, two thousand twenty.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   NELSON ABDULIO AYALA VASQUEZ,
14            Petitioner,
15
16                     v.                                        18-1816
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Ronald D. Richey, Esq.,
24                                      Rockville, MD.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General; Daniel
28                                      E. Goldman, Senior Litigation
29                                      Counsel; Andrea N. Gevas, Trial
30                                      Attorney, Office of Immigration
31                                      Litigation, United States
 1                                 Department of Justice, Washington,
 2                                 DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Nelson Abdulio Ayala Vasquez, a native and

9    citizen of El Salvador, seeks review of a May 18, 2018

10   decision of the BIA affirming a September 19, 2017 decision

11   of an Immigration Judge (“IJ”) denying his application for

12   asylum,   withholding    of   removal,   and   relief   under   the

13   Convention Against Torture (“CAT”).      See In re Nelson Abdulio

14   Ayala Vasquez, No. A209 836 920 (B.I.A. May 18, 2018), aff’g

15   No. A209 836 920 (Immig. Ct. Batavia Sept. 19, 2017).           We

16   assume the parties’ familiarity with the underlying facts and

17   procedural history.

18       We have considered the opinions of both the IJ and the

19   BIA “for the sake of completeness.”       Wangchuck v. Dep’t of

20   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).            The

21   applicable standards of review are well established.            See

22   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
23   67, 76 (2d Cir. 2018).

24       An applicant for asylum or for withholding of removal

                                      2
 1   may sustain his burden of proof on the basis of his testimony

 2   alone “only if the applicant’s testimony is credible, is

 3   persuasive,      and   refers    to     specific    facts    sufficient     to

 4   demonstrate that the applicant is a refugee.”                        8 U.S.C.

 5   § 1158(b)(1)(B)(ii).            “Considering       the    totality    of    the

 6   circumstances, and all relevant factors, a trier of fact may

 7   base a credibility determination on . . . the consistency

 8   between    the    applicant’s      or       witness’s    written   and     oral

 9   statements . . . , the internal consistency of each such

10   statement, [and] the consistency of such statements with

11   other evidence of record . . . without regard to whether an

12   inconsistency, inaccuracy, or falsehood goes to the heart of

13   the   applicant’s      claim.” Id.    § 1158(b)(1)(B)(iii).          “We

14   defer . . . to an IJ’s credibility determination unless, from

15   the totality of the circumstances, it is plain that no

16   reasonable fact-finder could make such an adverse credibility

17   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

18   2008); accord Hong Fei Gao, 891 F.3d at 76.

19         The IJ denied relief on the ground that Ayala Vasquez

20   failed to testify credibly concerning his claim that gang

21   members threatened him after he witnessed them murder his

22   uncle in El Salvador.            Substantial evidence supports this


                                             3
 1   determination.

 2       The IJ reasonably found that Ayala Vasquez, his common-

 3   law wife, and a police report provided different information

 4   regarding     who    murdered   Ayala       Vasquez’s      uncle,    how    many

 5   attackers were present at the scene, and when Ayala Vasquez

 6   reported gang threats to the police.               The IJ also reasonably

 7   relied   on   inconsistencies     between         Ayala    Vasquez    and    his

 8   wife’s accounts of the events that transpired immediately

 9   after gang members murdered his uncle.                  For example, the two

10   witnesses’ testimony differed as to whether Ayala Vasquez

11   fled to the church where he worked alone (or with his wife

12   and children), whether Ayala Vasquez and his family took

13   refuge at a house owned by his wife’s uncle (or her mother),

14   and how long they remained in hiding.

15       In addition, the IJ reasonably relied on omissions in a

16   corroborating       letter   offered       by   Ayala    Vasquez’s    boss,    a

17   priest at a local parish.         Although Ayala Vasquez testified

18   that he spoke with the priest on the day of his uncle’s

19   murder, the priest made no mention of the murder or threats

20   to Ayala Vasquez in his corroborating letter.                   A witness’s

21   omission of facts may be probative if “those facts are ones

22   the witness would reasonably have been expected to disclose.”


                                            4
 1   See Hong Fei Gao, 891 F.3d at 78.

 2       Although Ayala Vasquez, his wife, and his attorney were

 3   afforded    opportunities         to    explain   these    and    other

 4   inconsistencies, see Ming Shi Xue v. BIA, 439 F.3d 111, 125

 5   (2d Cir. 2006), they failed to meet their burden to do so.

 6   To secure relief, “[a] petitioner must do more than offer a

 7   plausible explanation for his inconsistent statements . . . ;

 8   he must demonstrate that a reasonable fact-finder would be

 9   compelled to credit his testimony.”          Majidi v. Gonzales, 430

10 F.3d 77, 80 (2d Cir. 2005) (emphasis in original) (citation

11   and internal quotation marks omitted).

12       Given     the    IJ’s    inconsistency   findings,    the   agency’s

13   adverse credibility determination is supported by substantial

14   evidence. *         See     8 U.S.C.   § 1158(b)(1)(B)(iii).       That

15   determination was dispositive of Ayala Vasquez’s applications

16   for asylum, withholding of removal, and CAT relief because

17   all three claims are based on the same factual predicate.

18   See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).



     * The agency erred in finding Ayala Vasquez’s statements
     inconsistent as to when his uncle was murdered and when he
     was first threatened, but remand to correct these errors would
     be futile given the substantial error-free findings in
     support of the adverse credibility determination. See Xiao
     Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 339 (2d Cir.
     2006).
                                   5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6